Citation Nr: 9914283	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty from April 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDING OF FACT

The veteran has been diagnosed with PTSD by several VA and 
non-VA physicians.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's record of service (NAVMC 118(3)) and his 
embarkation slips indicate that he served in Vietnam from May 
17, 1965 to May 16, 1966.  His primary duty while in Vietnam 
was aviation ordinance man, with approximately one month 
spent as group guard and a messman, respectively.  His unit 
while in Vietnam is listed as "MABS-12," MAG (Marine Air 
Group) 12, 1st Marine Air Wing.

The claims file includes several diagnoses of PTSD, to 
include Axis I diagnoses in a VA PTSD examination report, 
dated in August 1997, and a VA compensation and pension 
examination report, dated in September 1997.  Other Axis I 
diagnoses in these reports were major depression, and alcohol 
dependence in reported current remission.  In each report, 
the veteran gave a history of stressors that included the 
death of a brother who was killed in Vietnam, and in one case 
the veteran indicated that he had been exposed to sniper 
fire.

Based on the foregoing, the Board finds that the VA 
examination reports dated in August and September of 1997 
establish that there has been a clear diagnosis of PTSD, and 
that this evidence compels a preliminary finding that the 
veteran's claim meets the requirements of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a); Gaines v. West, 11 Vet. 
App. 353 (1998). 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded, and to this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.


REMAND

Having found a well-grounded claim, further action to develop 
the evidence is required.  38 U.S.C.A. § 5107(a). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The veteran asserts that he has PTSD as a result of the 
following stressors: 1) being subject to sniper fire while 
stationed at the Marine Air Base at Chu Lai as an ordinance 
man (the veteran has testified that the claimed sniper fire 
did not result in any explosions or casualties); 2) the death 
of his brother, [redacted], in Vietnam in August 1966; 3) 
the death of his brother, [redacted], in Korea in about 1969; 
and 4) "survival guilt" over a) hearing that members of his 
old infantry unit had been ambushed, and b) hearing that some 
infantry Marines had been killed during combat because 
defective bombs which he had loaded onto planes failed to 
detonate.  The Board notes that, with the exception of the 
first stressor set forth above involving sniper fire, the 
veteran does not assert that he witnessed these deaths.  

A letter from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), dated in May 1998 (with attachment), 
shows that a soldier named [redacted], whose birthplace 
was Indianapolis, died on August [redacted], 1966 in Vietnam 
from an accident.

Although the RO verified the veteran's assertion that [redacted] 
[redacted] died in Vietnam, the Board notes that a review of the 
RO's decision indicates that no attempt was ever made to 
verify the veteran's stressors involving being subject to 
sniper fire while at the Chu Lai Marine Air Base from the 
U.S. Marine Corps Historical Center (USMCHC), nor has the RO 
attempted to verify the claimed death of the veteran's 
brother, [redacted], in Korea in about 1969.  In this regard 
however, since the death of [redacted] occurred following the 
veteran's period of service, even if verified, it could not 
serve as a stressor for a diagnosis of PTSD related to 
service.  

With regard to the veteran's remaining claimed stressors, the 
Board notes that at his hearing, the veteran stated that he 
did not personally witness the claimed deaths involving 
members of his old infantry unit being ambushed, or infantry 
Marines being killed during combat because defective bombs 
which he had loaded onto planes had failed to detonate.  He 
further stated that he could not provide the names of the 
Marine units involved, or the relevant locations or dates.  
The Board therefore finds that these stressors are not 
capable of verification.  Accordingly, unless additional 
information is forthcoming from the veteran, these stressors 
are unverifiable and further development is not required with 
regard to these stressors.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
Cohen v. Brown,10 Vet. App. 128, 149-50 (1997).

As a final matter, the Board notes that the veteran filed his 
PTSD claim in June 1991, and that effective November 7, 1996, 
VA revised the mental disorder rating schedule and adopted 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 61 Fed. Reg. 52695-52702 (1996) (amending 38 C.F.R. 
§§ 4.125 & 4.126 and revising and renumbering 38 C.F.R. 
§ 4.130 as 38 C.F.R. § 4.132).  When an applicable law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies absent congressional intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, pursuant to the instructions below, 
the veteran should be afforded an examination to determine 
whether he has PTSD under the criteria as set forth in DSM-
III and DSM-IV.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  All relevant information on the 
claimed stressor involving exposure to 
sniper fire while stationed at the Chu 
Lai Marine Air Base, to include the 
veteran's DD Form 214 and record of 
service (NAVMC 118(3)), and a copy of the 
detailed summary of this claimed stressor 
should be forwarded to the Department of 
the Navy, Headquarters United States 
Marine Corps, Marine Corp Historical 
Center, Washington Naval Yard, 
Washington, D.C.  20374-0580 (USMCHC).  
The USMCHC should be requested to provide 
any additional information that might 
corroborate the veteran's claimed 
stressor.

2.  Following the receipt of a response 
from the USMCHC, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


